     Case 1:17-cr-00227-VEC Document 162 Filed 03/22/21 Page 1 of 1
                                         USDC SDNY
                                         DOCUMENT
                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT             DOC #:
SOUTHERN DISTRICT OF NEW YORK            DATE FILED: 3/22/2021

SALVADOR DIAZ,
                                  Movant,                          21-CV-2403 (VEC)

                      -against-                                    17-CR-0227 (VEC)
UNITED STATES OF AMERICA,                              ORDER TO ANSWER, 28 U.S.C. § 2255
                                  Respondent.

VALERIE CAPRONI, United States District Judge:

         The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

         The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

         Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the motion. Movant shall have thirty days from the date on

which Movant is served with Respondent’s answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

         All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case.

         The Clerk of Court is directed to mail a copy of this order to Mr. Diaz.

SO ORDERED.

Dated:     March 22, 2021
           New York, New York

                                                                 VALERIE CAPRONI
                                                               United States District Judge
